Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 18-19, 23, 25-32 and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over the IEEE article pages 188-191 Vol. 23 (Written Opinion) in view of U.S. Patent Pubs. 2021/0144779 to Vahdat and 2018/0367192 to O’Shea.

Regarding claim 11, the IEEE article teaches a method of wireless communication performed by a user equipment (UE) that transmits communications on a channel to a network node, comprising: 
encoding a first channel state information (CSI) instance for a channel into first encoded CSI, based at least in part on one or more encoder weights that correspond to a neural network model associated with a CSI encoder and a CSI decoder (see the first paragraph on page 189, which describes the encoder (shown in Fig. 1), and teaches “It compresses the input of CSI estimate into a few bits which are then fed back to the BS) and transmitting the first encoded CSI to the network node (see the above citation).
As the IEEE article does not explicitly mention encoder weights, Vahdat is added.
In an analogous art, Vahdat teaches a wireless system which uses neural networks for CSI.  See for example, Figs. 3-4, which use an encoder 306, where the encoder uses weights (see sections [0067] to [0071]) in a matrix for the encoding.

Therefore, as both the IEEE article and Vahdat use neural networks and encoders for CSI estimation and Vahdat explicitly teaches using the encoder weights for the CSI encoding, it would have been obvious to modify the IEEE article with the encoder weights of Vahdat, as matrix weights are used for each antenna, etc.    
Regarding the amendments to claim 1 which now recite: wherein at least one of: 
the one or more encoder weights are received by the UE from the network node, or 
one or more decoder weights, for decoding the first encoded CSI, are transmitted by the UE to the network node, O’Shea is added. 
In an analogous art, O’Shea teaches a wireless system which produces CSI for MIMO channels.  As shown in Fig. 1, encoding/decoding value weights are exchanged between the transmitter and receiver (116/416). See for example, sections [0049] (which teach a message between transmitter/receiver), and section [0110] which teaches “a network update process 416 may update the encoder network 402, the decoder network 404, and/or the CSI estimator 420 based on the various performance metrics. This updating may include updates to the network architectures, parameters, or weights of the networks in the encoder network 402, the decoder network 404, and/or the CSI estimator 420.”   
Therefore, as the IEEE article, Vahdat and O’Shea use neural networks and encoders for CSI estimation, and as O’Shea explicitly teaches that the transmitter and receiver send updates to each other regarding the encoder/decoder weights and NN models used, it would have been obvious to modify the IEEE article with the teachings of O’Shea, for the reasons as in O’Shea, which are that the most updated NN models and encoder/decoder weights are more accurate than the older ones and both the receiver and transmitter need to ensure that they are both using the same updated models (encoder/decoder) weights.       

Regarding claim 18, which recites “a method of wireless communication performed by a network node that receives communications on a channel from a user equipment (UE), comprising: 
receiving first encoded channel state information (CSI) from the UE, the first encoded CSI being a first CSI instance for the channel that is encoded by the UE, based at least in part on one or more encoder weights that correspond to a neural network model associated with a CSI encoder and a CSI decoder; and 
decoding the first encoded CSI into first decoded CSI based at least in part on one or more decoder weights that correspond to the neural network model”, as described above in the rejection of claim 11, see the CSI transmitted from the UE and see the decoder in the BS of IEEE article and see the BS in Figs. 2-3 of Vahdat.
Regarding the amendments to claim 18, which are identical to those in claim 11, see the rejection of claim 11 above, and see O’Shea.  

Regarding claim 23, which recites a user equipment (UE) that transmits communications on a channel to a network node for wireless communication, comprising: a processor and memory (which perform the features of method claim 1), see section [0120] of Vahdat, which teaches that the UE has a processor and memory as recited. 

Regarding claim 27, which recites a network node that receives communications on a channel from a UE, comprising: a processor and memory (which perform the features of method claim 18), see section [0112] of Vahdat, which teaches that the wireless device base station 101/130 has a processor and memory as recited. 

Regarding new independent claim 32, which recites the same features as claim 11 except in computer readable medium form, see the rejection of claim 11.


Regarding claim 19, which recites “wherein decoding the first encoded CSI into the first decoded CSI includes decoding the first encoded CSI into an intermediate decoded CSI based at least in part on the first encoded CSI and at least a portion of a previous intermediate decoded CSI, and decoding the intermediate decoded CSI into the first decoded CSI based at least in part on the intermediate decoded CSI”, although Vahdat teaches using the previously determined CSI in section [0108], as there is no “intermediate CSI” per se, O’Shay is added. 
Regarding the claim language, see sections [0057], [0153] and [0160] of O’Shea, which teach that during the neural network training the original CSI information is compared to the reconstructed (decoded) CSI.  Figs. 8 to 9B and sections [0163] and [0171] teach using previous CSI.  Sections [0163] and [0175] to [0176] teach that another users’ CSI is added (to a given users’ CSI) for feedback.  Therefore, the first decoding of a given user’s CSI is “intermediately decoded” until further decoding occurs with the information related to the other users’ CSI.  
Regarding claim 28, which recite “wherein the memory and the one or more processors are configured to decode the first encoded CSI into the first decoded CSI based at least in part on the first encoded CSI and previously decoded CSI stored at the base station that corresponds to a previously encoded CSI instance”, as described above in the rejection of claim 19, see O’Shea. 
Regarding claims 25, 29, 31 and 39, which recite “wherein the one or more processors are further configured to: obtain a second CSI instance for the channel; train a neural network model based at least in part on encoding the second CSI instance into second encoded CSI, decoding the second encoded CSI into second decoded CSI, and comparing the second CSI instance and the second decoded CSI; and update the one or more encoder weights based at least in part on training the neural network model”, as the IEEE article and Vahdat do not explicitly teach comparing a (first or second) “initially measured CSI instance” to the “decoded CSI”, as described above, see O’Shea, which teaches in sections [0057], [0153] and [0160] that during the neural network training the original CSI information is compared to the reconstructed (decoded) CSI, as recited. 
Regarding claims 26, 30 and 40, which recite “wherein the one or more processors are further configured to train the neural network model based at least in part on one or more of a target size of the second encoded CSI or a target distance measure between the second CSI instance and the second decoded CSI”, as described above, see section [0160] of O’Shea which teaches “the receiver 704 may generate the reconstructed information 710 and/or CSI 718 from the received RF signals 714 by utilizing a distance-based decoding technique, or other simplified decoding technique that is based on a more general decoding mapping learned during training.”     

Claims 12, 14, 16, 21, 24, 33, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 11, 18, 23 and 32 above, and further in view of U.S. Patent Pub. 2021/0351885 to Chavva. 

Regarding claims 12, 24 and 33, which recite “wherein encoding the first CSI instance includes encoding the first CSI instance into an intermediate encoded CSI, and encoding the intermediate encoded CSI into the first encoded CSI based at least in part on the intermediate encoded CSI and at least a portion of previously encoded CSI”, although section [0108] of Vahdat teaches using the “previously determined CSI values”, Chavva is recited. 
In an analogous art, Chavva teaches a wireless system which uses neural networks for CSI.  See for example, Fig. 6B, and the “neural network 602c”, which uses the previously obtained CSI weights (and their correlation to the currently obtained CSI) to encode new CSI information as described in section [0144].   
Therefore, as all of the IEEE article, Vahdat and Chavva use neural networks and encoders for CSI estimation and Chaava explicitly teaches using the previous encoder weights for the CSI encoding, it would have been obvious to modify the IEEE article with the previous CSI encoder weights of Chavva, as the previously used matrix weights are readily available and are the logical starting point for changing the weights to be updated based on current conditions, as is conventionally known.      
Regarding claims 14 and 35, which recite “wherein the first CSI instance includes the channel estimate and interference information, and wherein encoding the first CSI instance includes encoding the channel estimate into an encoded channel estimate, encoding the interference information into encoded interference information, and jointly encoding the encoded channel estimate and the encoded interference information into the first encoded CSI”, see for example, section [0068] of Vahdat which teaches using the interference power to calculate SINR, which is used to generate the CSI, and see sections [0091] to [0092], [0105] and [0118], of Chavva which teach measuring interference which is included in the CSI, as recited.  
Regarding claims 16 and 37, which recite “wherein encoding the first CSI instance includes selecting an encoder based at least in part on one or more of an antenna configuration of the UE, a beam configuration of the UE, or channel conditions”, see for example, section [0120] of Chavva which teaches that the CSI reporting and encoding includes the UE antenna port configuration, as recited. 


Regarding claim 21, which recite “wherein decoding the first encoded CSI includes decoding the first encoded CSI into an encoded channel estimate and encoded interference information, decoding the encoded channel estimate into a decoded channel estimate, decoding the encoded interference information into decoded interference information, and determining the first decoded CSI based at least in part on the decoded channel estimate and the decoded interference information”, as described above, section [0068] of Vahdat which teaches using the interference power to calculate SINR, which is used to generate and decode the CSI, and see sections [0091] to [0092], [0105] and [0118], of Chavva which teach that interference is included in the decoded CSI, as recited.   

Claims 13, 20 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the IEEE article and Vahdat as applied to claims 11, 18 and 32 above, and further in view of U.S. Patent Pub. 2012/0063500 to Wang. 

Regarding claim 13, which recites “further comprising transmitting information to the base station indicating whether the first CSI instance is encoded independently of a previously encoded CSI instance or encoded based at least in part on a previously encoded CSI instance”, Wang is added. 
In an analogous art, Wang teaches a wireless system which produces CSI.  Section [00116] teaches that there are two kinds of CSI (PTI=0 and PTI=1), and states that “certain CSI may be determinable by the UE without being conditioned on the previously reported CSI associated with a different type of CSI, while other CSI may require the UE to determine the CSI conditioned on the previously reported CSI associated with a different type of CSI”. 
Therefore, as the IEEE article/Vahdat teach encoding CSI, and as Wang teaches using both cases of encoding CSI with or without the previous CSI, it would have been obvious to modify the IEEE article with the teachings of Wang, as Wang teaches that different types of CSI may or may not need the previously measured CSI, as is conventional.  

Regarding claims 20 and 34, which recite “further comprising receiving information from the UE, indicating that the first CSI instance is encoded independently of a previously encoded CSI instance, and wherein decoding the first encoded CSI includes decoding the first encoded CSI independently of previous intermediate decoded CSI”, as described above, Wang teaches identifiers (PTI=0 and PTI=1), which are used to indicate to eth BS that the CSI has been encoded without (“independently”) of the previous CSI, as recited.

Claims 15, 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the IEEE article and Vahdat as applied to claims 11, 18 and 32 above, and further in view of U.S. Patent Pub. 2021/0144779 to Onggosanusi. 

Regarding claims 15 and 36, which recite “wherein encoding the first CSI instance includes encoding the first CSI instance into a binary sequence”, although section [0072] of Vahdat which teaches that the output of the neural network is “binary bit sequences”, Onggosanus is added to explicitly teach binary bit sequence for CSI. 
In an analogous art, Onggosanus teaches a system which produces CSI. Section [0064] teaches “at least one CSI-RS resource configuration parameter, each written as a binary (bit) sequence and arranged in an octet-aligned format”. 
Therefore, as the IEEE article/Vahdat teach bit sequences and as Onggosanus explicitly teaches using binary bit sequences for the CSI encoding, it would have been obvious to modify the IEEE article/Vahdat with the teachings of Onggosanus, as binary bit sequences are conventionally known and used for data representation.       

Regarding claim 22, which recites “wherein decoding the first encoded CSI instance includes decoding the first encoded CSI from a binary sequence”, as described above, Onggosanus teaches that the CSI is a binary sequence and as the IEEE article decodes, the combination of references would teach and/or render obvious this feature. 

Claims 17 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the IEEE article and Vahdat as applied to claims 11 and 32 above, and further in view of U.S. Patent Pub. 2019/0313397 to Chen. 

Regarding claims 17 and 38, which recite “wherein the first CSI instance includes one or more of a rank indicator (RI), one or more beam indices, a pre-coding matrix indicator (PMI), or one or more coefficients indicating an amplitude or phase”, Chen is added.
In an analogous art, Chen teaches a wireless system which produces CSI information.  Section [0064] teaches “the CSI at least includes: a channel quality indicator/index (CQI), a precoding matrix indicator (PMI), a rank indicator (RI) of a channel, a channel state information reference signal resource indicator/index (CRI), port selection information, and a beam indicator/index (BI)”. 
Therefore, as the IEEE article/Vahdat use neural networks and encoders for CSI estimation and Chen explicitly teaches including the recited types of information in the CSI, it would have been obvious to modify the IEEE article with the conventionally including information in CSI, for the reasons as in Chen.      



Response to Arguments
Applicant’s arguments with respect to claims have been considered but are now moot because of the new grounds of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646